Exhibit 10.1

 

 

SECOND AMENDMENT TO LOAN AGREEMENT

 

This amendment (“Amendment”) dated as of December 16, 2013, is entered into
among Lithia Motors, Inc., an Oregon corporation (the “Company”), each of the
Subsidiaries of the Company listed on the signature pages of this Amendment
(together with the Company, each a “Borrower” and any two or more “Borrowers”),
the lenders which are from time to time parties to the Loan Agreement (each a
“Lender” and any two or more, “Lenders”); and U.S. Bank National Association, as
Agent for the Lenders (in such capacity, “Agent”).

 

R E C I T A L S:

 

A.     Borrower, certain of its Subsidiaries, the Lenders (except the New
Lenders) and Agent have entered into a Loan Agreement dated as of April 17,
2012, which has been amended by Amendment to Loan Agreement dated as of December
19, 2012 (as amended, the “Loan Agreement”).

 

B.     The parties wish to modify the terms and conditions of the Loan Agreement
as set forth below, to add TD Bank, NA, VW Credit, Inc., Hyundai Capital
America, and American Honda Finance Corporation as Lenders under the Loan
Agreement (each, a “New Lender”) and to remove Wells Fargo Bank, N.A. as a
Lender under the Loan Agreement (“Terminating Lender”).

 

For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1.            Definitions.

 

1.1.     The definitions of the following defined terms in Section 1.1 of the
Loan Agreement are deleted and replaced with the following defined terms:

 

“Aggregate Commitment” means, at any time, the sum of the Aggregate New Vehicle
Floorplan Commitment, plus the Aggregate Used Vehicle Floorplan Commitment, plus
the Aggregate Revolving Loan Commitment, as adjusted from time to time pursuant
to the terms hereof, provided that, except as provided in Section 6.12, the
Aggregate Commitment shall not be more than $1,000,000,000.00.

 

“Aggregate New Vehicle Floorplan Commitment” means, at any time, the aggregate
of the New Vehicle Floorplan Commitments of all Lenders at such time.

 

“Aggregate Revolving Loan Commitment” means, at any time, the aggregate of the
Revolving Loan Commitments of all Lenders at such time; provided that, except as
provided in Section 6.12 the Aggregate Revolving Loan Commitment shall not at
any time be more than $200,000,000.00.

 

“Aggregate Used Vehicle Floorplan Commitment” means, at any time, the aggregate
of the Used Vehicle Floorplan Commitments of all Lenders at such time; provided
that, except as provided in Section 6.12 the Aggregate Used Vehicle Floorplan
Commitment shall not at any time be more than $200,000,000.00.

 

 
Page 1- SECOND AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 

“Eurocurrency Base Rate” means the applicable interest settlement rate for
Dollar LIBOR for one month appearing on the applicable Reuters Screen LIBOR01 as
of 11:00 a.m. (London time) on the Business Day which is two (2) Business Days
prior to the Reprice Date, provided that, if the applicable Reuters Screen
LIBOR01 (or any successor or substitute page on such screen) for Dollar LIBOR
(or any successor or substitute page) is not available to the Agent for any
reason, the applicable Eurocurrency Base Rate for one month shall instead be the
applicable interest settlement rate for deposits in Dollar LIBOR for one month
as reported by any other generally recognized financial information service
selected by the Agent, as of 11:00 a.m. (London time) on the applicable Business
Day, provided that, if no such interest settlement rate is available to the
Agent, the applicable Eurocurrency Base Rate for one month shall instead be the
rate determined by the Agent to be the rate at which Agent or one of its
Affiliate banks offers to place deposits in U.S. dollars with first-class banks
in the interbank market at approximately 11:00 a.m. (London time) on the
applicable Business Day in the approximate amount of the relevant Revolving Loan
Advance, New Vehicle Floorplan Advance, Used Vehicle Floorplan Advance, or Swing
Line Loan and having a maturity equal to one month. For purposes of determining
any interest rate hereunder or under any other Loan Document which is based on
the Eurocurrency Base Rate, such interest rate shall change monthly on each
Reprice Date.

 

“Guarantor Obligations” means all present and future indebtedness and
obligations of each present and future Guarantor to Agent and the Lenders
pursuant to any Guaranty at any time executed by any Guarantor; provided that
the Guarantor Obligations shall exclude all Excluded Swap Obligations.

 

“Letter of Credit Commitment” (which is a sublimit of the Revolving Loan
Commitment) means an amount equal to $15,000,000.00.

 

“New Vehicle Floorplan Commitment” means for each Lender, the obligation of such
Lender to make New Vehicle Floorplan Loans to the New Vehicle Floorplan
Borrowers and to participate in New Vehicle Swing Line Loans, in an aggregate
amount not exceeding the amount set forth for such Lender on Schedule 1, as such
amount may be modified as the result of any assignment or as otherwise modified
from time to time pursuant to Section 6.17 or the other provisions hereof.

 

“New Vehicle Swing Line Commitment” (which is a sublimit of the Aggregate New
Vehicle Floorplan Commitment) means an amount equal to $45,000,000.00 plus the
aggregate balance in all PR Accounts.

 

 
Page 2- SECOND AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 

“Obligations” means all present and future Loans, New Vehicle Floorplan
Obligations, Used Vehicle Floorplan Obligations, Revolving Loan Obligations, LC
Obligations, and other debts, liabilities, obligations, reimbursements,
indemnities, covenants, warranties, duties and obligations of any one or more of
the Borrowers to Agent and the Lenders under the LC Agreements, LC Applications,
the Letters of Credit, this Agreement, any Notes, and the other Loan Documents,
whether now or hereafter existing or incurred, whether liquidated or
unliquidated, whether absolute or contingent, and including without limitation
principal, interest, fees, Attorney Costs, expenses and charges relating to any
of the foregoing; provided, however, that the Obligations shall exclude all
Excluded Swap Obligations.

 

“Revolving Loan Commitment” means, for each Lender, the obligation of such
Lender to make Revolving Loans to the Revolving Loan Borrower, and participate
in Revolving Swing Line Loans and Letters of Credit in an aggregate amount not
exceeding the amount set forth on Schedule 1, as such amount may be modified as
a result of any assignment or as otherwise modified from time to time pursuant
to Section 6.17 or the other provisions hereof.

 

“Termination Date” means December 16, 2018, or any earlier date on which the
Aggregate Commitment is reduced to zero or otherwise terminated pursuant to the
terms hereof.

 

“Used Vehicle Floorplan Commitment” means for each Lender, the obligation of
such Lender to make Used Vehicle Floorplan Loans to the Used Vehicle Floorplan
Borrower and to participate in Used Vehicle Swing Line Loans in an aggregate
amount not exceeding the amount set forth on Schedule 1, as such amount may be
modified as a result of any assignment or as otherwise modified from time to
time pursuant to Section 6.17 or the other provisions hereof.

 

1.2.     The following defined terms are hereby added to Section 1.1 of the Loan
Agreement:

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. Section 1 et
seq.), as amended from time to time, and any successor statute.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Guarantor
Swap Obligation if, and only to the extent that, all or a portion of the
guaranty of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Guarantor Swap Obligation (or any guaranty thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof), including by virtue of such Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the guaranty of such Guarantor or the grant of such security interest becomes
effective with respect to such Guarantor Swap Obligation. If a Guarantor Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Guarantor Swap Obligation that
is attributable to swaps for which such guaranty or security interest is or
becomes illegal.

 

 
Page 3- SECOND AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 

“Guarantor Swap Obligation” means, with respect to any Guarantor, any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Other New Subsidiary” means a Subsidiary, (a) 100% of the Equity Interests of
which are owned, directly or indirectly by the Company, (b) which is not in the
business of selling, servicing or leasing motor vehicles or owning real property
and (c) with respect to which the Loan Parties have complied with the
requirements of Section 12.17.

 

“Permitted New Dealership” means a Dealership (a) 100% (or if the Company is not
permitted to hold 100% of such Equity Interests because of limitations imposed
by the relevant manufacturer’s franchise agreement, at least 80%) of the Equity
Interests of which are owned, directly or indirectly by the Company, (b) which
is organized to own and operate a newly established automobile dealership point,
and (c) with respect to which the Loan Parties have complied with the
requirements of Section 12.17.

 

“PR Account” has the meaning set forth in Section 2.6.

 

“PR Account Advance” has the meaning set forth in Section 2.6.2.

 

“PR Account Borrower” has the meaning set forth in Section 2.6.

 

“PR Account Payment” has the meaning set forth in Section 2.6.1.

 

“Reallocation” has the meaning set forth in Section 6.17.1.

 

“Reallocation Request” has the meaning set forth in Section 6.17.2.

 

“Second Amendment Effective Date” means the date on which all conditions
precedent to the effectiveness of the Second Amendment to Loan Agreement dated
as of December 16, 2013 among Borrowers, Lenders and Agent are satisfied.

 

2.            Voluntary Reduction or Termination of Commitment. Section 2.1.6 of
the Loan Agreement is deleted and replaced with the following:

 

2.1.6     Voluntary Reduction or Termination of Commitment. The New Vehicle
Floorplan Borrowers may from time to time on at least ten (10) Business Day’s
prior written notice by the Company to the Agent (which shall promptly advise
each Lender thereof) permanently reduce the Aggregate New Vehicle Floorplan
Commitment to an amount not less than the then outstanding principal balance of
the New Vehicle Floorplan Loans and New Vehicle Swing Line Loans (which, for
purposes of this determination, shall not be deemed to be reduced by amounts in
PR Accounts). Concurrently with any reduction of the Aggregate New Vehicle
Floorplan Commitment to zero, (a) no further New Vehicle Floorplan Loans or New
Vehicle Swing Line Loans will be made, (b) New Vehicle Floorplan Borrowers shall
pay all principal and interest on the New Vehicle Floorplan Loans and New
Vehicle Swing Line Loans and all fees and other amounts owing to Agent and the
Lenders, and (c) the New Vehicle Floorplan Borrowers shall deliver to Agent
funds in an amount which Agent estimates it or the Swing Line Lender may be
required to pay pursuant to Payment Commitments which may be presented after the
termination date, such collateral to be held in the Payment Commitment
Collateral Account. All reductions of the Aggregate New Vehicle Floorplan
Commitment shall reduce the New Vehicle Floorplan Commitments pro rata among the
Lenders according to their respective Pro Rata Shares; and except as otherwise
set forth in the proviso to this Section 2.1.6, shall reduce the New Vehicle
Swing Line Commitment in proportion to the reduction of the Aggregate New
Vehicle Floorplan Commitment; provided, however, that (unless the Aggregate New
Vehicle Floorplan Commitment is reduced to less than such amount), the New
Vehicle Swing Line Commitment shall not be reduced.

 

 
Page 4- SECOND AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 

3.            New Vehicle Floorplan Commitment Fee. Section 2.1.7 of the Loan
Agreement is deleted and replaced with the following:

 

2.1.7     New Vehicle Floorplan Commitment Fee. The New Vehicle Floorplan
Borrowers agree to pay to Agent, for the account of the Lenders, a commitment
fee (the “New Vehicle Floorplan Commitment Fee”) calculated at a per annum rate
equal to the New Vehicle Floorplan Commitment Fee Rate on the average daily
amount by which the Aggregate New Vehicle Floorplan Commitment exceeds the sum
of (a) the actual aggregate outstanding principal balance of the New Vehicle
Swing Line Loans on each day (it being understood that any portion of the
outstanding principal balance of the New Vehicle Swing Line Loans ceases to be
outstanding under the New Vehicle Swing Line Loans and commences being a portion
of the outstanding principal balance under the New Vehicle Floorplan Loans on
the date that the New Vehicle Floorplan Loans are funded to repay such portion
of the outstanding principal balance of the New Vehicle Swing Line Loans); plus
(b) the actual aggregate outstanding principal balance of the New Vehicle
Floorplan Loans on each day; provided that, if the aggregate amount of the New
Vehicle Floorplan Commitment Fee payable for any period to the Lenders other
than the Swing Line Lender (as set forth in the third sentence of this
paragraph) exceeds the amount calculated under this sentence, then the New
Vehicle Floorplan Borrowers agree to pay to the Agent, for the account of such
Lenders, such additional amounts so that each Lender other than the Swing Line
Lender receives the full amount of New Vehicle Floorplan Commitment Fee
described in the third sentence of this paragraph. The accrued New Vehicle
Floorplan Commitment Fee shall be due and payable in arrears on each Quarterly
Payment Date hereafter and on the Termination Date for the three month period or
other time period ending on the last day of the preceding fiscal quarter or on
the Termination Date. The New Vehicle Floorplan Commitment Fee payable to each
Lender other than the Swing Line Lender shall be based upon the amount
determined by multiplying such Lender’s Pro Rata Share by the average daily
amount by which the Aggregate New Vehicle Floorplan Commitment exceeds the
actual aggregate outstanding principal balance of the New Vehicle Floorplan
Loans on each day. The New Vehicle Floorplan Commitment Fee payable to the
Lender which is the Swing Line Lender shall be based upon the amount determined
by multiplying such Lender’s Pro Rata Share by the average daily amount by which
the Aggregate New Vehicle Floorplan Commitment exceeds the actual aggregate
outstanding principal balance of the New Vehicle Floorplan Loans on each day and
subtracting from that amount the average daily outstanding principal balance of
the New Vehicle Swing Line Loans; provided, however, that notwithstanding any
contrary provision of Section 2.6, solely for purposes of calculating the amount
payable to Swing Line Lender, the principal balance of the New Vehicle Swing
Line Loans shall be deemed to be reduced by the aggregate balance in the PR
Accounts.

 

 
Page 5- SECOND AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 

4.            Requests for New Vehicle Swing Line Loans. Section 2.2.3 of the
Loan Agreement is deleted and replaced with the following:

 

2.2.3     Requests for New Vehicle Swing Line Loans. Subject to Sections 2.2.7
and 2.6.2, whenever the New Vehicle Floorplan Borrowers wish to obtain a New
Vehicle Swing Line Loan, the Company shall give Agent irrevocable notice thereof
no later than 1:00 p.m. (Pacific Time) on the requested date of such New Vehicle
Swing Line Loan unless Swing Line Lender agrees in each instance, in its sole
discretion, to a shorter time period. Such notice shall specify the requested
borrowing date (which must be a Business Day) and the amount of the New Vehicle
Swing Line Loan, and include any other information and documentation reasonably
requested by Agent.

 

5.            Deemed Sales. The first paragraph of Section 2.3.3(c) of the Loan
Agreement is deleted and replaced with the following:

 

(c)     Deemed Sales. If a Deemed Sale of a New Vehicle financed by the Lenders
occurs, the New Vehicle Floorplan Borrowers shall pay to Agent the Related
Principal Portion for such Vehicle no later than 6 Business Days following the
date of any Deemed Sale. A “Deemed Sale” means any of the following:

 

6.            Payment Commitment Collateral Account. Section 2.3.5 of the Loan
Agreement is deleted and replaced with the following:

 

 
Page 6- SECOND AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 

2.3.5     Payment Commitment Collateral Account. At any time after the
Termination Date or, if earlier, the date on which the availability of New
Vehicle Floorplan Loans and New Vehicle Swing Line Loans is terminated, the New
Vehicle Floorplan Borrowers shall deliver to Agent funds in an amount equal to
the amount which Agent or Swing Line Lender estimates it may be required to pay
to manufacturers and distributors pursuant to Payment Commitments which may be
presented on or after such date. Such funds shall be held in a non-interest
bearing deposit account (“Payment Commitment Collateral Account”) as additional
Collateral for the indebtedness of the New Vehicle Floorplan Borrowers to the
Lenders. Each New Vehicle Floorplan Borrower hereby grants to Agent, for the
benefit of the Lenders, a security interest in such funds and such account to
secure all New Vehicle Floorplan Obligations.

 

7.            PR Account. The following is hereby added to the Loan Agreement as
Section 2.6 thereof:

 

2.6.         PR Account. In addition to any payments otherwise required by this
Agreement, the New Vehicle Floorplan Borrowers may reduce the outstanding
principal balance of the New Vehicle Swing Line Loans by means of one or more
flooring line principal reduction accounts (each, a “PR Account”). At the
Company’s request, Swing Line Lender will establish a PR Account for a New
Vehicle Floorplan Borrower (each New Vehicle Floorplan Borrower having a PR
Account, a “PR Account Borrower”) for the sole purpose of recording voluntary
reductions in principal. A PR Account is not a deposit account, and PR Account
Borrowers shall have no right or interest in any balance in such account, except
as expressly provided in this Section 2.6. Each PR Account is subject to the
following provisions.

 

2.6.1     PR Account Payments. A PR Account Borrower, at its discretion, may
make payments to a PR Account (each, a “PR Account Payment”) at any time,
subject to the provisions of subsections 2.6.3 and 2.6.7 of this Section 2.6 and
further subject to the following conditions:

 

(a)     All payments into a PR Account must be made as transfers of collected
funds from a deposit account of a PR Account Borrower with Swing Line Lender.

 

(b)     Payments into a PR Account must be in amounts of at least $1,000,000.00.

 

(c)     The balance in a PR Account may not at any time exceed the aggregate
outstanding principal balance of the New Vehicle Swing Line Loans for the
applicable PR Account Borrower. If the amount in a PR Account exceeds the
maximum amount permitted hereunder, Swing Line Lender is authorized to make a PR
Account Advance (defined below) in the amount of any such excess and deposit
such amount in a deposit account of the applicable PR Account Borrower with
Swing Line Lender.

 

 
Page 7- SECOND AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 

(d)     The aggregate of the balances in all PR Accounts may not at any time
exceed $50,000,000.00. If the aggregate amount in the PR Accounts exceeds such
amount, Swing Line Lender is authorized to make one or more PR Account Advances
in the amount of any such excess and deposit such amount in any deposit account
of a PR Account Borrower with Swing Line Lender.

 

2.6.2     PR Account Advances. The New Vehicle Floorplan Borrowers may re-borrow
any balance in a PR Account as a New Vehicle Swing Line Loan (a “PR Account
Advance”) at any time during the term of this Agreement, subject to the
provisions of subsections 2.6.3 and 2.6.6 of this Section 2.6 and further
subject to the following conditions:

 

(a)     No Event of Default shall have occurred and be continuing under this
Agreement.

 

(b)     PR Account Advances must be in amounts of at least $1,000,000.00, except
the Company (on behalf of a PR Account Borrower) may request a PR Account
Advance in the amount of the remaining balance in a PR Account if the remaining
balance is less than $1,000,000.00; provided, however, that PR Account Advances
made by Swing Line Lender pursuant to subsections 2.6.1 and 2.6.7 of this
Section 2.6 shall not be so limited.

 

2.6.3     Requests for PR Account Payments and Advances. Whenever a PR Account
Borrower wishes to make a PR Account Payment or obtain a PR Account Advance, the
Company shall give Agent irrevocable notice thereof no later than 11:00 a.m.
(Pacific time) at least one Business Day prior to the date of the requested PR
Account Payment or PR Account Advance. Such notice shall specify the amount of,
and requested date of, the requested PR Account Payment or PR Account Advance
and include any other information requested by Swing Line Lender.

 

2.6.4     Limitation on Transactions in PR Account. The total number of payments
to and advances from a PR Account shall not exceed 6 transactions per calendar
month in the aggregate.

 

2.6.5     Application of PR Account Balance. The balance in any PR Account shall
be applied to reduce the outstanding principal balance of the New Vehicle Swing
Line Loans for New Vehicles owned by the applicable PR Account Borrower for the
purpose of computation of interest only, and shall in no way limit or modify the
principal payment requirements set forth elsewhere in this Agreement.
Notwithstanding any other provision in this Section 2.6, except as set forth in
the last sentence of Section 2.1.7 with respect to the New Vehicle Floorplan
Commitment Fee payable to Swing Line Lender, the balance in a PR Account may not
be used to reduce any principal amount outstanding for purposes of determining
any remaining availability under the lines of credit established by Sections 2.1
or 2.2 of this Agreement or any of the other limitations stated in this
Agreement.

 

 
Page 8- SECOND AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 

2.6.6     Record of PR Account. All payments into a PR Account and all PR
Account Advances shall be recorded on Swing Line Lender’s books.

 

2.6.7     Termination of PR Accounts. Swing Line Lender and the Company on
behalf of the New Vehicle Floorplan Borrowers, may mutually agree to terminate
this Section 2.6 at such time as is agreed upon between them. In addition, Swing
Line Lender may terminate this Section 2.6 (a) without prior notice upon the
occurrence (or at any time during the continuation) of an Event of Default or
(b) upon 30 days notice to the Company if the reason for the termination is that
the Swing Line Lender has decided not to offer PR Accounts to its customers
generally or that Swing Line Lender is prohibited or restricted by law or
regulation from offering PR Accounts. Provided that no Event of Default exists,
upon termination of this Section 2.6, Swing Line Lender shall make a PR Account
Advance in an amount equal to the balance in each PR Account and deposit such
amount in a deposit account of the applicable New Vehicle Floorplan Borrower
with Swing Line Lender. If an Event of Default has occurred and is continuing,
then upon termination of this Section 2.6, PR Account Borrowers shall have no
further right to receive any PR Account Advances and Agent may apply the balance
in any PR Account to the Obligations in accordance with the provisions of this
Agreement.

 

8.            Evidence of Debt. Section 6.2 of the Loan Agreement is deleted and
replaced with the following:

 

6.2.        Evidence of Debt. The Loans made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the Agent in
the ordinary course of business. The accounts or records maintained by the Agent
and each Lender shall be conclusive absent manifest error of the amount of the
Loans made by the Lenders to the New Vehicle Floorplan Borrowers, Used Vehicle
Floorplan Borrower, and Revolving Loan Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrowers hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Agent in respect of such matters, the accounts and records of the
Agent shall control in the absence of manifest error.

 

9.            Increase Option. Section 6.12.1 of the Loan Agreement is deleted
and replaced with the following:

 

6.12.1     The Company may from time to time request an increase in the
Aggregate New Vehicle Floorplan Commitment, Aggregate Used Vehicle Floorplan
Commitment and/or Aggregate Revolving Loan Commitment, in minimum increments of
$50,000,000.00 or such lower amount as is agreed to between the Company and
Agent, so long as, after giving effect thereto, (a) the aggregate amount of all
such increases (including the requested increase and any other increases after
the Second Amendment Effective Date) does not exceed $250,000,000.00, (b) the
Aggregate Commitment does not exceed $1,250,000,000.00, (c) the Aggregate
Revolving Loan Commitment does not exceed the lesser of $250,000,000.00 or 20%
of the Aggregate Commitment, and (d) the Aggregate Used Vehicle Floorplan
Commitment does not exceed the lesser of $250,000,000.00 or 20% of the Aggregate
Commitment.

 

 
Page 9- SECOND AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 

10.         Reallocation of Commitments. The following is hereby added to the
Loan Agreement as Section 6.17 thereof:

 

6.17.       Reallocation of Commitments.

 

6.17.1     Subject to the provisions of this Section 6.17 and so long as no
Event of Default has occurred and is continuing or will exist after giving
effect thereto, Borrowers may from time to time request a reallocation of all or
part of any unused portion of (a) the Aggregate New Vehicle Floorplan Commitment
to the Aggregate Used Vehicle Floorplan Commitment and/or the Aggregate
Revolving Loan Commitment, (b) the Aggregate Used Vehicle Floorplan Commitment
to the Aggregate New Vehicle Floorplan Commitment and/or the Aggregate Revolving
Loan Commitment or (c) the Aggregate Revolving Loan Commitment to the Aggregate
New Vehicle Floorplan Commitment and/or the Aggregate Used Vehicle Floorplan
Commitment (each a “Reallocation”);

 

6.17.2      Borrowers may request a Reallocation no more frequently than once in
any calendar month. If Borrowers wish to request a Reallocation, the Company
shall give the Agent irrevocable written notice thereof substantially in the
form attached hereto as Exhibit R, or in such other form as is acceptable to
Agent (a “Reallocation Request”) no later than 11:00 a.m. (Pacific Time) at
least two Business Days prior to the requested effective date of the
Reallocation. If Borrowers wish to increase the Aggregate Used Vehicle Floorplan
Commitment or the Aggregate Revolving Loan Commitment to an amount which exceeds
the Used Vehicle Borrowing Base or Revolving Loan Borrowing Base, as shown on
the most recently provided Used Vehicle Borrowing Base Certificate or Revolving
Loan Borrowing Base Certificate, as applicable, the Company shall deliver to
Agent a Used Vehicle Borrowing Base Certificate or Revolving Loan Borrowing Base
Certificate, as applicable, prepared as of the date of the request for
Reallocation, establishing that the amount of the Reallocation request complies
with the requirements of Section 6.17.3. Agent will promptly notify the Company
and the Lenders of the effective date of any Reallocation, and the amount of the
new Commitments for each Lender.

 

6.17.3 Following any Reallocation, (a) the Aggregate Commitment shall not
change; (b) the Aggregate New Vehicle Floorplan Commitment shall not be less
than the then outstanding principal balance of the New Vehicle Floorplan Loans
and the New Vehicle Swing Line Loans (which, for purposes of this determination,
shall not be deemed to be reduced by amounts in the PR Accounts); (c) the
Aggregate Used Vehicle Floorplan Commitment shall not be (i) more than
$200,000,000.00 or (ii) less than the then outstanding principal balance of the
Used Vehicle Floorplan Loans and the Used Vehicle Swing Line Loans; and (d) the
Aggregate Revolving Loan Commitment shall not be (i) more than $200,000,000.00
or (ii) less than the then outstanding principal balance of the Revolving Loans
and Revolving Swing Line Loans plus the LC Obligations and any Reserve Amount.

 

 
Page 10- SECOND AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 

6.17.4 All Reallocations shall be made pro rata among the Lenders according to
their respective Pro Rata Shares of the Aggregate New Vehicle Floorplan
Commitment, Aggregate Used Vehicle Floorplan Commitment and/or Aggregate
Revolving Loan Commitment, so that after giving effect to any Reallocation,
there is no change in the Pro Rata Shares of the Lenders.

 

6.17.5 In connection with a Reallocation (a) the New Vehicle Swing Line
Commitment, Used Vehicle Swing Line Commitment, Revolving Swing Line Commitment
and LC Commitment shall not be increased, (b)  the New Vehicle Swing Line
Commitment shall not be reduced, (c) the Used Vehicle Swing Line Commitment
shall not be reduced unless the Aggregate Used Vehicle Floorplan Commitment is
reduced to less than the amount of the Used Vehicle Swing Line Commitment, and
(d) the Revolving Swing Line Commitment and the Letter of Credit Commitment
shall not be reduced unless the Aggregate Revolving Loan Commitment is reduced
to less than the amount of the Revolving Swing Line Commitment and Letter of
Credit Commitment.

 

6.17.6     Following any Reallocation, the Aggregate New Vehicle Floorplan
Commitment, Aggregate Used Vehicle Floorplan Commitment and Aggregate Revolving
Loan Commitment and the Pro Rata Shares and New Vehicle Floorplan Commitment,
Used Vehicle Floorplan Commitment and Revolving Loan Commitment of each Lender
shall be noted in the Agent’s records, which records will be conclusive evidence
thereof, absent manifest error; provided, however, that any failure by the Agent
to record such information shall not affect or limit the obligations of the
Borrowers hereunder.

 

11.         Current Ratio. Section 11.1.1 of the Loan Agreement is deleted and
replaced as follows:

 

11.1.1     Current Ratio. The Current Ratio for the Company and its Subsidiaries
on a consolidated basis shall not be less than 1.20 to 1.0 as of the last day of
any fiscal quarter.

 

As used herein,

 

“Current Assets” means the total assets of any Person that may properly be
classified as current assets in accordance with GAAP, but excluding all loans to
and notes and receivables from officers, employees, directors, owners and
affiliates of such Person.

 

 
Page 11- SECOND AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 

“Current Liabilities” means the total liabilities of any Person that may
properly be classified as current liabilities in accordance with GAAP.

 

“Current Ratio” means, for any Person at any time, the ratio at such time of
(a) such Person’s Current Assets, plus the lesser of (i) Revolving Loan
Availability at such time or (ii) $145,000,000.00, to (b) such Person’s Current
Liabilities.

 

12.          Collateral Audits. Section 12.4 of the Loan Agreement is deleted
and replaced with the following:

 

12.4.      Collateral Audits. Each Borrower will, and the Company will cause
each Subsidiary to, permit Agent by or through any of Agent’s representatives,
third party inspectors, independent contractors, attorneys or accountants, at
such intervals as may be required by Agent in its sole discretion, to conduct
audits of and to verify, the Collateral. Audit reports for any month shall be
provided by Agent to the Lenders in the following month. The New Vehicle
Floorplan Borrowers shall pay to Agent, for Agent’s sole account, such fees as
are agreed to between them for collateral audits relating to New Vehicles owned
by the New Vehicle Floorplan Dealerships; provided, that, (a) prior to the
occurrence of an Event of Default, (i) the New Vehicle Floorplan Borrowers shall
not be required to pay such fee for more than three New Vehicle collateral
audits in any period of twelve consecutive months, if the Leverage Ratio is
equal to or less than 2.50 to 1.0 as of the end of each fiscal quarter during
such time period, and (ii) the New Vehicle Floorplan Borrowers shall not be
required to pay such fee for more than four New Vehicle collateral audits in any
period of twelve consecutive months, if the Leverage Ratio is greater than 2.50
to 1.0 as of the end of any fiscal quarter during such time period; and
(b) following the occurrence of an Event of Default, the New Vehicle Floorplan
Borrowers shall pay the costs of all New Vehicle collateral audits required by
Agent. The Company shall pay the cost of all collateral audits other than
collateral audits relating to New Vehicles.

 

13.          Joinder of New Subsidiaries. Section 12.17 of the Loan Agreement is
deleted and replaced with the following:

 

12.17.    Joinder of New Subsidiaries. Each Person (other than an Acquisition
Subsidiary) which is a Permitted New Dealership or an Other New Subsidiary or
which, with the consent of the Required Lenders, becomes a Subsidiary of the
Company, shall execute a Guarantor Joinder Agreement (or if it is to become a
New Vehicle Floorplan Borrower, a Borrower Joinder Agreement) and shall execute
such other documents and satisfy such requirements as Agent reasonably requires
so that such Person becomes a Guarantor and a Loan Party and, if applicable, a
New Vehicle Floorplan Borrower, and grants a security interest to Agent for the
benefit of the Lenders in the Collateral owned by such Person. Each new
Subsidiary shall satisfy all requirements applicable to an Acquisition
Subsidiary which are set forth in Section 13.13 (d), (g), (i), (j), (k) (if such
Subsidiary is a Dealership), (l) and (p).

 

 
Page 12- SECOND AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 

14.          Loans and Investments. Section 13.6 of the Loan Agreement is
amended by adding the following sections (n) and (o):

 

(n)     Investments in equity interests in Permitted New Dealerships;

 

(o)     Investments not in the ordinary course of business in equity interests
in Other New Subsidiaries, provided that the investment in any Other New
Subsidiary shall not exceed $2,000,000.00 and the aggregate of all investments
in Other New Subsidiaries shall not exceed $4,000,000.00 during the time period
from the Second Amendment Effective Date to the Termination Date;

 

15.          Guaranties by the Company. Section 13.10(f) of the Loan Agreement
is deleted and replaced with the following:

 

(f)     Unsecured guarantees by the Company of (i) Other Floorplan Financing
obligations of Dealerships to Other Floorplan Lenders, (ii) debt of LRE which is
permitted under Section 13.10(d), (iii) operating leases of its Subsidiaries and
Minority Dealer Affiliates, (iv) extensions of credit to a Minority Dealer
Affiliate, all proceeds of which are used to purchase New Vehicles or Service
Loaner Vehicles to be held by the Minority Dealer Affiliate for sale and/or
lease in the ordinary course of business, and (v) obligations of Dealerships to
manufacturers or distributors of New Vehicles under Seller Agreements.
Notwithstanding any contrary provisions hereof, the foregoing guarantees shall
be the only guarantees by the Company.

 

16.          Consequences of Default; Rights and Remedies. Section 14.2.1 of the
Loan Agreement is deleted and replaced with the following:

 

14.2.1     Upon the occurrence or existence of any Event of Default (other than
an Event of Default referred to in Section 14.1.8) and at any time thereafter
during the continuance of such Event of Default, Agent shall have the right, by
written notice to the Company, to: (a) terminate the availability of PR Account
Advances and terminate the Commitments to make Loans and issue Letters of
Credit; (b) declare all outstanding Obligations payable by the Revolving Loan
Borrower, Used Vehicle Floorplan Borrower, and the New Vehicle Floorplan
Borrowers to be immediately due and payable without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived,
anything contained herein or in the Loan Documents to the contrary
notwithstanding; (c) direct the Revolving Loan Borrower to deliver to Agent
funds in an amount equal to the aggregate stated amount of the LC Obligations,
such funds to be held in the LC Collateral Account, and/or (d) direct the New
Vehicle Floorplan Borrowers to deliver to Agent funds in an amount which Agent
estimates it or the Swing Line Lender may be required to pay pursuant to Payment
Commitments which may be presented thereafter, such collateral to be held in the
Payment Commitment Collateral Account. The applicable Borrowers shall
immediately deliver to Agent all such funds required by Agent.

 

 
Page 13- SECOND AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 

17.          Schedule 1. Schedule 1 attached to the Loan Agreement is deleted
and replaced with the Schedule 1 attached hereto.

 

18.          Pricing Schedule. The Pricing Schedule attached to the Loan
Agreement is deleted and replaced with the Pricing Schedule attached hereto.

 

19.          Exhibit D. Exhibit D in the Loan Agreement is deleted and replaced
with Exhibit D attached hereto.

 

20.          Exhibit R. Exhibit R attached hereto is hereby added to the Loan
Agreement.

 

21.          Conditions Precedent. The effectiveness of this Amendment is
subject to satisfaction of each of the following conditions on or before
December 31, 2013:

 

21.1.     Agent shall have received the following:

 

(a)     Executed originals of this Amendment signed by Agent and each Borrower,
Guarantor, and Lender, and such other Loan Documents as Agent requires.

 

(b)     Documentation satisfactory to the Agent to establish the due
organization, valid existence, and (if applicable) good standing of each Loan
Party; its qualification to engage in business in each jurisdiction in which it
is engaged in business or required to be so qualified; its authority to execute,
deliver and perform any Loan Documents to which it is a party and the identity,
authority and capacity of each Person authorized to act on its behalf, which
shall, without limitation, include certified copies of articles or certificates
of incorporation and amendments thereto, bylaws and amendments thereto,
certificates of good standing, existence and/or qualification to engage in
business, corporate resolutions, incumbency certificates, and the like.

 

(c)     A favorable opinion of acceptable independent counsel for such Loan
Parties as Agent requires, covering such matters as Agent may reasonably request
relating to this Amendment and any other Loan Documents to be executed by such
Loan Party in connection with this Amendment and the transactions contemplated
by this Amendment.

 

(d)     A certificate, signed by the chief financial officer of the Company,
stating that on the Second Amendment Effective Date no Default or Event of
Default has occurred and is continuing.

 

(e)     Pro forma financial statements giving effect to the amendments set forth
herein, which demonstrate, in the Agent’s reasonable judgment, together with all
other information then available to the Agent, that the Borrowers can repay
their debts and satisfy their other obligations as and when they become due, and
can comply with the financial covenants set forth in Section 11.1 of the Loan
Agreement, and (ii) such information as the Agent may reasonably request to
confirm the tax, legal, and business assumptions made in such pro forma
financial statements.

 

 
Page 14- SECOND AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 

 

(f)     A Compliance Certificate, dated as of November 30, 2013, with such
modifications as Agent deems necessary.

 

(g)     If the Aggregate Revolving Loan Commitment or the Aggregate Used Vehicle
Floorplan Commitment, after giving effect to any increase, will exceed the
Revolving Loan Borrowing Base or Used Vehicle Borrowing Base in the Revolving
Loan Borrowing Base Certificate or Used Vehicle Borrowing Base Certificate, as
applicable, most recently provided to Agent, a new Revolving Loan Borrowing Base
Certificate or Used Vehicle Borrowing Base Certificate, as applicable, prepared
as of no earlier than November 30, 2013.

 

21.2.     No Default shall have occurred and be continuing under the Loan
Agreement, or will exist after giving effect to the transactions contemplated
hereby and the amendments made by this Amendment.

 

21.3.     All representations and warranties in the Loan Agreement and in this
Amendment shall be true and correct in all material respects as of the date of
this Amendment.

 

21.4.     Agent shall have received such additional documents, approvals,
consents and information and each Loan Party shall have satisfied such
additional requirements as Agent or any Lender may reasonably require.

 

22.          Assignments and Reallocations.

 

22.1.     The parties agree that as of the effective date of this Amendment, the
Pro Rata Shares and Revolving Loan Commitment, New Vehicle Floorplan Commitment,
and Used Vehicle Floorplan Commitment of each of the current Lenders (except
Terminating Lender) and of each New Lender shall be as set forth in Schedule 1
attached hereto, the outstanding amount of the Loans shall be reallocated in
accordance with the Commitments and the Pro Rata Shares of the Lenders as set
forth therein and requisite assignments shall be deemed to be made in such
amounts by and between the Lenders and from each Lender (including Terminating
Lender) to each other Lender (including any New Lender) with the same force and
effect as if such assignments were evidenced by applicable Assignment
Agreements. Notwithstanding anything to the contrary in Section 17.4 of the Loan
Agreement, no assignment fee shall be required, no other documents or
instruments, shall be, or shall be required to be, executed in connection with
such assignments (all of which requirements are hereby waived) and such
assignments shall be deemed to be made with all applicable, representations,
warranties and covenants as if evidenced by an Assignment Agreement.

 

22.2.     On the Second Amendment Effective Date, the applicable Lenders
(including Terminating Lender and any New Lender) shall make full cash
settlement with each other, in each case through the Agent, as the Agent may
direct or approve, with respect to all assignments, reallocations and other
changes in Commitments and Pro Rata Shares, such that after giving effect to
such settlements, the outstanding balance of each Lender’s Loans is equal to its
Pro Rata Share of the Aggregate Commitment, the Pro Rata Share of the
Terminating Lender is 0% and the outstanding balance of Terminating Lender’s
Loans is $0.

 

 
Page 15- SECOND AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 

23.          Agreements of New Lenders. Each New Lender (a) represents and
warrants that it is legally authorized to become a Lender under the Loan
Agreement; (b) confirms that it has received a copy of the Loan Agreement and
Loan Documents and all amendments thereto, together with copies of the most
recent financial statements delivered pursuant thereto, and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to become a Lender; (c) agrees that it will, independently and without
reliance upon the Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Agreement or any
other instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes the Agent to take such actions on its behalf and to exercise such
powers under the Loan Documents as are delegated to the Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; and
(e) agrees that as of the Second Amendment Effective Date it will become a party
to and will be bound by the provisions of the Loan Agreement and will perform in
accordance with their terms all of the obligations, which by the terms of the
Loan Agreement are required to be performed by a Lender.

 

24.          Defined Terms. Capitalized terms not otherwise defined herein shall
have the meanings given to such terms in the Loan Agreement.

 

25.          Reaffirmation; Release. By signing this Amendment or the attached
Acknowledgment:

 

25.1.     Each Loan Party affirms that the representations and warranties in
each of the existing Loan Documents are and will be true, correct and complete
in all material respects as of the date hereof, and agree that (i) except as
amended previously or in connection herewith, each Loan Document is and shall
remain valid and enforceable in accordance with its terms, and (ii) such Loan
Party has no claims, defenses, setoffs, counterclaims or claims for recoupment
against Agent, the Lenders, the other Indemnified Persons or the indebtedness
and obligations represented by the Notes, Guaranties, Collateral Documents and
other Loan Documents.

 

25.2.     Each Loan Party hereby releases, acquits, and forever discharges
Agent, each Lender, their respective parent corporations, affiliates,
subsidiaries, successors, assigns, officers, directors, employees, agents,
attorneys and advisors (collectively, “Indemnified Persons”), and each of them,
of and from any and all liability, claims, demands, damages, actions, causes of
action, defenses, counterclaims, setoffs, or claims for recoupment of whatsoever
nature, whether known or unknown, whether in contract or tort or otherwise,
arising directly or indirectly from, or in any way related to the Loan
Agreement, this Amendment, the Notes, Collateral Documents and the other Loan
Documents, any other indebtedness or obligations of any Loan Party to Agent or
any one or more of the Lenders or to the relationship between any Loan Party and
Agent, any Lender, or the Indemnified Persons.

 

 
Page 16- SECOND AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 

26.          References. On and after the effective date of this Amendment, all
references in the Loan Agreement and the other Loan Documents to the Loan
Agreement shall be deemed to refer to the Loan Agreement as amended hereby.

 

27.          Representations and Warranties. By signing this Amendment or the
attached Acknowledgment, each Loan Party represents and warrants to Agent and
the Lenders as follows:

 

27.1.     Authorization. (a) It has all requisite power and authority to enter
into this Amendment and to carry out the transactions contemplated by, and
perform its obligations under, the Loan Agreement as amended by this Amendment
(the “Amended Agreement”), (b) its execution, delivery and performance of this
Amendment and the other Loan Documents to be executed, delivered or performed by
it have been duly authorized by all necessary entity action, do not require the
approval of any governmental agency or other Person, do not contravene any law,
regulation, rule, order, or restriction of any Governmental Body binding on it
or its articles of incorporation or other organizational documents, and do not
contravene the provisions of or constitute a default under any agreement or
instrument to which it is a party or by which it may be bound or affected, and
(c) this Amendment has been duly executed and delivered by each Loan Party and
this Amendment and the Amended Agreement are the legally valid and binding
obligations of each Loan Party, enforceable against such Loan Party in
accordance with their respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or similar laws
relating to or limiting creditors’ rights generally or by equitable principles.

 

27.2.     Absence of Default. No Default or Event of Default has occurred and is
continuing or will exist after giving effect to the transactions contemplated by
this Amendment.

 

28.          Expenses. Borrowers shall pay all reasonable costs, fees and
expenses (including without limitation, reasonable attorney fees of Agent’s
counsel) incurred by Agent in connection with the preparation, negotiation,
execution, and delivery of this Amendment and any other document required to be
furnished herewith.

 

29.          Recitals. The Recitals are hereby incorporated herein.

 

30.          Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of said
counterparts taken together shall be deemed to constitute but one document.

 

 

 

[Signature pages follow]

 

 
Page 17- SECOND AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 

31.          Disclosure. Under Oregon law, most agreements promises and
commitments made by lender concerning loans and other credit extensions which
are not for personal, family or household purposes or secured solely by the
borrower’s residence must be in writing, express consideration and be signed by
the lender to be enforceable.

 



LITHIA MOTORS, INC.

 

 

By:/s/ Chris Holzshu                                  

Name: Chris Holzshu                                  

Title: Authorized Agent                            

 

 

By: /s/ John North                                      

Name: John North                                       

Title: Authorized Agent                            

     



 

LITHIA IMPORTS OF ANCHORAGE, INC.

LITHIA NA, INC.

LITHIA OF ANCHORAGE, INC.

LITHIA OF FAIRBANKS, INC.

LITHIA OF SOUTH CENTRAL AK, INC.

LITHIA CIMR, INC.

LITHIA FMF, INC.

LITHIA FRESNO, INC.

LITHIA JEF, INC.

LITHIA MMF, INC.

LITHIA NF, INC.

LITHIA OF EUREKA, INC.

LITHIA OF SANTA ROSA, INC.

LITHIA SEA P, INC.

LITHIA SEASIDE, INC.

LITHIA TR, INC.

LITHIA ACDM, INC.

LITHIA HDM, INC.

LITHIA MBDM, INC.

LITHIA NDM, INC.

LITHIA OF DES MOINES, INC.

LITHIA VAUDM, INC.

LITHIA CCTF, INC.

LITHIA FORD OF BOISE, INC.

LITHIA OF POCATELLO, INC.

LITHIA OF TF, INC.

 

 
Page 18- SECOND AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 

LITHIA POCA-HON, INC.

LITHIA CDH, INC.

LITHIA HGF, INC.

LITHIA OF BILLINGS II, LLC

LITHIA OF BILLINGS, INC.

LITHIA OF GREAT FALLS, INC.

LITHIA OF HELENA, INC.

LITHIA OF MISSOULA, INC.

LITHIA ND ACQUISITION CORP. #1

LITHIA ND ACQUISITION CORP. #3

LITHIA ND ACQUISITION CORP. #4

LITHIA CJDSF, INC.

LDLC, LLC

LITHIA RENO SUB-HYUN, INC.

LITHIA SALMIR, INC.

HUTCHINS EUGENE NISSAN, INC.

HUTCHINS IMPORTED MOTORS, INC.

LGPAC, INC.

LITHIA DE, INC.

LITHIA DM, INC.

LITHIA KLAMATH, INC.

LITHIA MEDFORD HON, INC.

LITHIA MTLM, INC.

LITHIA OF BEND #1, LLC

LITHIA OF BEND #2, LLC

LITHIA OF ROSEBURG, INC.

LITHIA ROSE-FT, INC.

LITHIA SOC, INC.

LBMP, LLC

LFKF, LLC

LMBP, LLC

LMBW, INC.

LITHIA BRYAN TEXAS, INC.

LITHIA CJDO, INC.

LITHIA CJDSA, INC.

LITHIA CM, INC.

LITHIA CO, INC.

LITHIA CSA, INC.

LITHIA DMID, INC.

LITHIA HMID, INC.

LITHIA NSA, INC.

LITHIA OF ABILENE, INC.

LITHIA OF CORPUS CHRISTI, INC.

LITHIA OF MIDLAND, INC.

LITHIA TA, INC.

LITHIA TO, INC.

 

 
Page 19- SECOND AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 

CAMP AUTOMOTIVE, INC.

LITHIA DODGE OF TRI-CITIES, INC.

LITHIA OF BELLINGHAM, LLC

LITHIA OF SEATTLE, INC.

LITHIA OF SPOKANE, INC.

LITHIA OF EUGENE, LLC

LITHIA OF KILLEEN, LLC

LMBB, LLC

LITHIA OF MISSOULA II, LLC

LMOP, LLC

SALEM-V, LLC

SALEM-B, LLC

SALEM-H, LLC

LITHIA FBCS, LLC

LITHIA OF STOCKTON, INC.

LITHIA VF, INC.

LITHIA OF CLEAR LAKE, LLC

LITHIA OF WASILLA, LLC

LITHIA OF LODI, INC.

LITHIA OF WALNUT CREEK, INC.

LITHIA OF MAUI-S, LLC

LITHIA OF MAUI-H, LLC

LITHIA OF STOCKTON-V, INC.

 

 

By:/s/ Chris Holzshu                                   

Name: Chris Holzshu                                   

Title: Authorized Agent                             

 

 

By: /s/ John North                                       

Name: John North                                       

Title: Authorized Agent                             

 

 
Page 20- SECOND AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 

U.S. BANK NATIONAL ASSOCIATION, as

Agent, Lender, Swing Line Lender, and LC Issuer

 

/s/ US Bank National Association            

 

 
Page 21- SECOND AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 



JPMORGAN CHASE BANK, N.A.,

as Lender

 

/s/ JPMorgan Chase Bank                         

     



 

 
Page 22- SECOND AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 



MERCEDES-BENZ FINANCIAL SERVICES

USA LLC, as Lender

 

/s/ Mercedes-Benz Financial Services USA LLC

     



 

 
Page 23- SECOND AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 



TOYOTA MOTOR CREDIT

CORPORATION, as Lender

 

/s/ Toyota Motor Credit Corporation      

     



 

 
Page 24- SECOND AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 



BMW FINANCIAL SERVICES NA, LLC,

as Lender

 

/s/ BMW Financial Services NA, LLC     

     



 

 
Page 25- SECOND AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 



BANK OF AMERICA, NA, as Lender

 

/s/ Bank of America, NA                            

     



 

 
Page 26- SECOND AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 



BANK OF THE WEST, as Lender

 

/s/ Bank of the West                                  

     



 

 
Page 27- SECOND AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 



KEYBANK NATIONAL ASSOCIATION,

as Lender

 

/s/ KeyBank National Association          

 

     



 

 
Page 28- SECOND AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 



NISSAN MOTOR ACCEPTANCE

CORPORATION, as Lender

 

/s/ Nissan Motor Acceptance Corporation

 

 



 

 
Page 29- SECOND AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 



TD BANK, NA, as Lender

 

/s/ TD Bank, NA                                         

 

     



 

 
Page 30- SECOND AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 
 

 



VW CREDIT, INC., as Lender

 

/s/ VW Credit, Inc.                                      

 

     



 

 
Page 31- SECOND AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 



HYUNDAI CAPITAL AMERICA, as Lender

 

/s/ Hyundai Capital America                     

 

     



 

 

 

 
Page 32- SECOND AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 



AMERICAN HONDA FINANCE CORPORATION,

as Lender

 

/s/ American Honda Finance Corporation

 

     



 

 
Page 33- SECOND AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 



WELLS FARGO BANK, NA,

as Terminating Lender

 

/s/ Wells Fargo Bank, NA                          

     



 

 
Page 34- SECOND AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGMENT AND CONSENT OF GUARANTORS

 

Each undersigned Guarantor hereby acknowledges, consents, and agrees to all
terms and conditions of the foregoing amendment.

 

HUTCHINS EUGENE NISSAN, INC.

HUTCHINS IMPORTED MOTORS, INC.

LAD ADVERTISING, INC.

LGPAC, INC.

LITHIA AUTO SERVICES, INC.

LITHIA BNM, INC.

LITHIA DE, INC.

LITHIA DM, INC.

LITHIA FINANCIAL CORPORATION

LITHIA AIRCRAFT, INC.

LITHIA HPI, INC.

LITHIA KLAMATH, INC.

LITHIA MEDFORD HON, INC.

LITHIA MOTORS SUPPORT SERVICES, INC.

LITHIA MTLM, INC.

LITHIA OF ROSEBURG, INC.

LITHIA REAL ESTATE, INC.

LITHIA ROSE-FT, INC.

LITHIA SOC, INC.

LITHIA IMPORTS OF ANCHORAGE, INC.

LITHIA NA, INC.

LITHIA OF ANCHORAGE, INC.

LITHIA OF FAIRBANKS, INC.

LITHIA OF SOUTH CENTRAL AK, INC.

LITHIA CIMR, INC.

LITHIA FMF, INC.

LITHIA JEF, INC.

LITHIA MMF, INC.

LITHIA NF, INC.

LITHIA OF EUREKA, INC.

LITHIA SEASIDE, INC.

LITHIA SEA P, INC.

LITHIA OF SANTA ROSA, INC.

LITHIA TR, INC.

LITHIA CCTF, INC.

LITHIA FORD OF BOISE, INC.

LITHIA OF POCATELLO, INC.

LITHIA POCA-HON, INC.

LITHIA OF TF, INC.

LITHIA MBDM, INC.

 

 
Page 35- SECOND AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 

LITHIA OF DES MOINES, INC.

LITHIA CDH, INC.

LITHIA HGF, INC.

LITHIA OF BILLINGS, INC.

LITHIA OF GREAT FALLS, INC.

LITHIA OF HELENA, INC.

LITHIA OF MISSOULA, INC.

LITHIA CJDSF, INC.

LITHIA RENO SUB-HYUN, INC.

LITHIA SALMIR, INC.

LITHIA ND ACQUISITION CORP. #1

LITHIA ND ACQUISITION CORP. #3

LITHIA ND ACQUISITION CORP. #4

LITHIA AUTOMOTIVE, INC.

CAMP AUTOMOTIVE, INC.

LITHIA DC OF RENTON, INC.

LITHIA DODGE OF TRI-CITIES, INC.

LITHIA HYR, INC.

LITHIA OF SEATTLE, INC.

LITHIA OF SPOKANE, INC.

LITHIA ACDM, INC.

LITHIA HDM, INC.

LITHIA NDM, INC.

LITHIA VAUDM, INC.

LITHIA BRYAN TEXAS, INC.

LITHIA CJDO, INC.

LITHIA CJDSA, INC.

LITHIA CM, INC.

LITHIA CO, INC.

LITHIA CSA, INC.

LITHIA DMID, INC.

LITHIA HMID, INC.

LITHIA NSA, INC.

LITHIA OF ABILENE, INC.

LITHIA OF CORPUS CHRISTI, INC.

LITHIA OF MIDLAND, INC.

LITHIA TA, INC.

LITHIA TO, INC.

LITHIA OF TEXAS, INC.

LITHIA FRESNO, INC.

LITHIA OF BEND #1, LLC

LITHIA OF BEND #2, LLC

LITHIA OF BILLINGS II LLC

LBMP, LLC

LMBP, LLC

LMBW, INC.

 

 
Page 36- SECOND AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 

LMBB, LLC

LFKF, LLC

LITHIA OF BELLINGHAM, LLC

LDLC, LLC

LITHIA OF EUGENE, LLC

LITHIA OF KILLEEN, LLC

LITHIA OF MISSOULA II, LLC

LMOP, LLC

SOUTHERN CASCADES FINANCE CORPORATION

SALEM-V, LLC

SALEM-B, LLC

SALEM-H, LLC

LSTAR, LLC

LITHIA FBCS, LLC

LITHIA OF STOCKTON, INC.

LITHIA VF, INC.

LITHIA OF CLEAR LAKE, LLC

LITHIA OF WASILLA, LLC

LITHIA OF LODI, INC.

LITHIA OF WALNUT CREEK, INC.

LITHIA OF MAUI-S, LLC

LITHIA OF MAUI-H, LLC

LITHIA OF STOCKTON-V, INC.

 

 

By:/s/ Chris Holzshu                                   

Name: Chris Holzshu                                  

Title: Authorized Agent                             

 

 

By: /s/ John North                                       

Name: John North                                       

Title: Authorized Agent                             

 

 
Page 37- SECOND AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

 

(Effective as of Second Amendment Effective Date)

 

 



Name of Financial

Institution

Pro Rata Share

of Aggregate

Lender commitment

New Vehicle

Floorplan

Commitment

Used Vehicle

Floorplan

Commitment

Revolving

Loan

Commitment

U.S. Bank National Association

16.0000000%

$112,000,000.00

$24,000,000.00

$24,000,000.00

J.P. Morgan Chase Bank, N.A.

16.0000000%

$112,000,000.00

$24,000,000.00

$24,000,000.00

Toyota Motor Credit Corporation

10.7300000%

$75,110,000.00

$16,095,000.00

$16,095,000.00

Mercedes-Benz Financial Services USA LLC

11.5000000%

$80,500,000.00

$17,250,000.00

$17,250,000.00

BMW Financial Services NA, LLC

6.7700000%

$47,390,000.00

$10,155,000.00

$10,155,000.00

Bank of America, N.A.

10.0000000%

$70,000,000.00

$15,000,000.00

$15,000,000.00

Bank of the West

6.0000000%

$42,000,000.00

$9,000,000.00

$9,000,000.00

KeyBank National Association

6.0000000%

$42,000,000.00

$9,000,000.00

$9,000,000.00

Nissan Motor Acceptance Corporation

2.5000000%

$17,500,000.00

$3,750,000.00

$3,750,000.00

TD Bank, NA

6.0000000%

$42,000,000.00

$9,000,000.00

$9,000,000.00

VW Credit, Inc.

2.0000000%

$14,000,000.00

$3,000,000.00

$3,000,000.00

Hyundai Capital America

3.0000000%

$21,000,000.00

$4,500,000.00

$4,500,000.00

American Honda Finance Corporation

3.5000000%

$24,500,000.00

$5,250,000.00

$5,250,000.00

TOTAL

100.0000000%

$700,000,000.00

$150,000,000.00

$150,000,000.00



 

 
Page 38- SECOND AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 

 

PRICING SCHEDULE

 

(Effective as of Second Amendment Effective Date)

 

In addition to the terms defined elsewhere in this Agreement, for purposes of
determining the applicable interest rates and fees, the following terms shall
have the meanings set forth in this Pricing Schedule:

 

“Alternate Base Rate Margin (New Vehicle)” means a percentage rate per annum
equal to .50%.

 

“Alternate Base Rate Margin (Revolving)” means, as of any date of determination,
a percentage rate per annum equal to 1.0% less than the Revolving Loan Margin
which is in effect at such time.

 

“Alternate Base Rate Margin (Used Vehicle)” means a percentage rate per annum
equal to .75%.

 

“LC Fee Percentage” means a percentage rate per annum equal to 1.5%.

 

“New Vehicle Floorplan Commitment Fee Rate” means a percentage rate per annum
equal to .15%.

 

“New Vehicle Floorplan Margin” means a percentage rate per annum equal to 1.25%.

 

“Revolving Loan Margin” and “Revolving Loan Commitment Fee Rate” mean the
applicable percentage rates per annum set forth below opposite the applicable
Leverage Ratio, as adjusted from time to time.

 



Leverage Ratio

Revolving

Loan Margin

Revolving Loan

Commitment Fee Rate

Greater than 4.50 to 1.00

2.50%

0.40%

Greater than 4.00 to 1.00 but less than or equal to 4.50 to 1.00

2.25%

0.30%

Greater than 2.00 to 1.00 but less than or equal to 4.00 to 1.00

2.00%

0.25%

Greater than 1.75 to 1.00 but less than or equal to 2.00 to 1.00

1.75%

0.20%

Greater than 1.50 to 1.0 but less than or equal to 1.75 to 1.0

1.50%

.15%

Less than or equal to 1.50 to 1.0

1.25%

.15%



 

 
Page 39- SECOND AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 

The Revolving Loan Margin (“Applicable Margin”) and Revolving Loan Commitment
Fee Rate (“Applicable Fee Rate”) shall be determined by Agent from time to time
based upon the information set forth in Borrower’s financial statements and
Compliance Certificate furnished to Agent pursuant to this Agreement as of the
end of each fiscal quarter and shall be based upon the Leverage Ratio as of such
date.

 

Any change in the Applicable Margin or Applicable Fee Rate shall take effect on
the first Business Day of the month following the date of delivery to Agent of
the applicable financial statements and Compliance Certificate, and the
Applicable Margin and Applicable Fee Rate, as so determined, shall remain in
effect until the earlier of:

 

a.     the first Business Day of the month following the delivery to Agent of a
subsequent financial statement and Compliance Certificate indicating a Leverage
Ratio requiring a change in the Applicable Margin or Applicable Fee Rate, or

 

b.     the day upon which the Company fails to deliver to Agent the applicable
financial statements and Compliance Certificate within the time provided under
this Agreement. Upon any failure of the Company to deliver to Agent the
applicable financial statements and Compliance Certificate within the time
required by this Agreement, the Applicable Margin and Applicable Fee Rate shall
be the highest Applicable Margin and Applicable Fee Rate set forth in the
foregoing table, which shall remain in effect until five Business Days following
the date of delivery to Agent of financial statements and Compliance Certificate
reflecting a Leverage Ratio for which a lower Applicable Margin and Applicable
Fee Rate would be applicable.

 

Notwithstanding the foregoing, the Revolving Loan Margin shall be 1.25% and the
Revolving Loan Commitment Fee Rate shall be 0.15% from the Second Amendment
Effective Date until the earlier of (a) the first Business Day of the month
following the delivery to Agent of a financial statement and Compliance
Certificate indicating a Leverage Ratio requiring a change in the Applicable
Margin or Applicable Fee Rate, or (b) the day upon which the Company fails to
deliver to Agent the applicable financial statements and Compliance Certificate
within the time provided under this Agreement.

 

If, as a result of any restatement of or other adjustment to the financial
statements of the Company and its Subsidiaries or for any other reason, the
Agent determines that the calculation of the Leverage Ratio by the Company as of
any Measurement Date was inaccurate and a correct calculation of the Leverage
Ratio would have resulted in a higher Applicable Margin and Applicable Fee Rate,
the Applicable Margin and Applicable Fee Rate shall be retroactively adjusted to
the rate that would have been applicable if the Leverage Ratio had been
correctly calculated. Promptly upon demand by the Agent, the Revolving Loan
Borrower shall pay to the Agent for the account of the Lenders the additional
interest and fees that would have been payable based upon the correct
calculation of the Leverage Ratio. Nothing set forth herein shall limit the
Required Lenders’ right to increase the interest rate upon the occurrence of an
Event of Default.

 

“Used Vehicle Floorplan Commitment Fee Rate” means a percentage rate per annum
equal to .15%.

 

 
Page 40- SECOND AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 

“Used Vehicle Floorplan Margin” means a percentage rate per annum equal to
1.50%.

 

 
Page 41- SECOND AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 

EXHIBIT D

COMPLIANCE CERTIFICATE

 

This Compliance Certificate is executed and delivered by Lithia Motors, Inc.
(the “Company”) to U.S. Bank National Association, as Agent (in such capacity,
“Agent”) pursuant to the requirements of the Loan Agreement dated as of April
17, 2012 between the Company, certain of its Subsidiaries, the Lenders which are
from time to time parties thereto, and Agent (as amended to date, the “Loan
Agreement”). Any capitalized terms used herein and not defined herein shall have
the meanings given to such terms in the Loan Agreement. This Compliance
Certificate covers the four (4) consecutive fiscal quarters ended
__________________ (“Computation Date”) with respect to Section 11.1.2 of the
Loan Agreement and is prepared as of the Computation Date with respect to
Sections 11.1.1 and 11.1.3 of the Loan Agreement.

 

1.     A review of the activities of the Company and its Subsidiaries during the
fiscal period covered by this Compliance Certificate has been made under the
supervision of the undersigned with a view to determining whether during such
fiscal period the Company and its Subsidiaries performed and observed all of
their obligations under the Loan Agreement and the other Loan Documents. To the
best knowledge of the undersigned, during such fiscal period all covenants and
conditions of the Company and its Subsidiaries have been performed and observed
and no Default has occurred and is continuing under the Loan Agreement [with the
exceptions set forth below in response to which the Company has taken or propose
to take the following actions:

 

 

 

 

 

.]   

 

2.     To the best knowledge of the undersigned, no event or circumstance which
has had or may have a Material Adverse Effect has occurred since the last
Compliance Certificate was delivered [with the exceptions set forth below:

 

 

 

 

 

.

 

3.     Attached are the calculations showing whether the Company and its
Subsidiaries were in compliance with Sections 11.1.1, 11.1.2, and 11.1.3 of the
Loan Agreement as of the end of the fiscal period covered by this Compliance
Certificate. Each such calculation is derived from the books and records of
Company and its Subsidiaries and correctly reflects whether Company and its
Subsidiaries are in compliance with the applicable Sections of the Loan
Agreement.

 

This Compliance Certificate is executed on ______________________________.

 



LITHIA MOTORS, INC.

 

 

By: ________________________________

Name: ______________________________

Title: _______________________________

 



 

 
Page 42- SECOND AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 



Calculation of Financial Covenants

 





           

11.1.1

Current Ratio

               

A.

Current Assets

                     

1.

Consolidated Current Assets

$___________

                   

2.

MINUS Receivables from related parties

$___________

                   

3.

Current Assets

$___________

             

B.

Revolving Loan Availability (may not exceed $145,000,000.00)

 

$___________

             

C.

Current Liabilities

 

$___________

             

D.

Current Ratio

Not less than 1.20 to 1.0

 

 

Current Ratio (A.3 + B ÷ C)

_______ to 1.0

 

           

11.1.2

Fixed Charge Coverage Ratio

               

A.

EBITDAR

                     

1.

Consolidated Net Income (or Loss)

$___________

                   

2.

PLUS interest expense

$___________

                   

3.

PLUS income tax expense

$___________

                   

4.

PLUS depreciation expense

$___________

                   

5.

PLUS amortization expense

$___________

                     

6.

PLUS goodwill impairment charges

$___________

                     

7.

PLUS stock-based compensation charges

$___________

                     

8.

PLUS other approved non-cash charges

$___________

                     

9.

MINUS non-cash gains

$___________

                     

10.

PLUS rental or lease expense

$___________

                     

11.

PLUS extraordinary losses

$___________

                     

12.

MINUS extraordinary gains

$___________

                     

13.

PLUS or MINUS Excluded Items

$___________

                     

14.

Total EBITDAR

$___________

 



 

 
Page 43- SECOND AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 



 

B.

Pro forma Permitted Acquisitions EBITDAR

Minus rental or lease expense

                     

1.

Net Income (or Loss)

$___________

                     

2.

PLUS interest expense

$___________

                     

3.

PLUS income tax expense

$___________

                     

4.

PLUS depreciation expense

$___________

                     

5.

PLUS amortization expense

$___________

                     

6.

PLUS goodwill impairment charges

$___________

                     

7.

PLUS stock-based compensation charges

$___________

                     

8.

PLUS other approved non-cash charges

$___________

                     

9.

MINUS non-cash gains

$___________

                     

10.

PLUS extraordinary losses

$___________

                     

11.

MINUS extraordinary gains

$___________

                     

12.

Pro Forma Permitted Acquisitions EBITDAR

Minus rental or lease expense

$___________

                 

C.

Deductions

                       

1.

MINUS Dividends and distributions

$___________

                     

2.

MINUS amounts used to repurchase Equity Interests

$___________

                     

3.

MINUS Income taxes paid in cash

$___________

                     

4.

MINUS Maintenance capital expenditures

$___________

                     

5.

Total Deductions

$___________

                 

D.

Total Adjusted EBITDAR (A.14 plus B.12 minus C.5)

 

$___________

 

E.

Fixed Charges

                     

1.

Interest paid in cash

$___________

                     

2.

PLUS Required principal payments on Indebtedness

$___________

                     

3.

PLUS Rental or lease expense

$___________

                     

4.

Total Fixed Charges

 

$___________

               

Required Fixed Charge Coverage Ratio

Not less than 1.20 to 1.0

               

Fixed Charge Coverage Ratio (D ÷ E.4)

$___________ to 1.0



 

 
Page 44- SECOND AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 



11.1.3

Leverage Ratio

                 

A.

Funded Debt

                     

1.

Total Funded Debt

$___________

                   

2.

MINUS New Vehicle Floorplan Loans and New Vehicle Swing Line Loans

$___________

                   

3.

MINUS Used Vehicle Floorplan Loans and Used Vehicle Swing Line Loans

$___________

                   

4.

Net Funded Debt (Line A.1 – 2 – 3) 

$___________

                   

5.

PLUS 8X Rental or Lease Expense

         

a.

Rental or Lease Expense$

         

b.

8x Rental or Lease Expense

$___________

                   

6.

Net Funded Debt plus Rental or Lease Expense

 

$___________

     

(Line A.4 + A.5b)

                        B.

EBITDAR (from Fixed Charge Coverage Ratio Line A.14)

$___________

                 

C.

Deductions

                     

1.

MINUS Interest Expense New Vehicle Floorplan Loans and Swing Line Loans

$___________

             

2.

MINUS Interest Expense Used Vehicle Floorplan Loans and Used Vehicle Swing Line
Loans

$___________

                   

3.

Total Deductions (C.1 + C.2)

$___________

                   

4.

EBITDAR MINUS Deductions (B – C.3)

 

$___________

                     

Required Leverage Ratio Not more than 5.0 to 1.0

                   

Leverage Ratio (A.6 ÷ C.4)

                  to 1.0

               

13.13(o)

Acquisitions within Previous 12 Month Period

   

 

                                 

Acquisition

Consideration Paid per Section 13.13(o)

Date of Acquisition

     

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

       

                         Total:  __________

 



 

 
Page 45- SECOND AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 

EXHIBIT R

 

Reallocation Request

 

This Reallocation Request is executed and delivered by Lithia Motors, Inc. (the
“Company”) on behalf of itself and its Subsidiaries to U.S. Bank National
Association, as Agent (in such capacity, “Agent”) pursuant to the requirements
of Section 6.17.2 of the Loan Agreement dated as of April 17, 2012, between the
Company, certain of its Subsidiaries, the Lenders which are from time to time
parties thereto, and Agent (as amended to date, the “Loan Agreement”). Any
capitalized terms used herein and not defined herein shall have the meanings
given to such terms in the Loan Agreement.

 

1.     Borrowers request a Reallocation as set forth below:

 



   

Current Commitment

 

Increase / Decrease

 

New Commitment

Aggregate New Vehicle Floorplan Commitment

 

$________________

 

$________________

 

$________________

Aggregate Used Vehicle Floorplan Commitment

 

$________________

 

$________________

 

$________________

Aggregate Revolving Loan Commitment

 

$________________

 

$________________

 

$________________

Total

 

$________________

 

$________________

 

$________________



 

Requested Effective Date of Reallocation:                              

 

2.     [Attached are the calculations showing the status of the _______________
Borrowing Base as of the date of this Request. The _______________ Borrowing
Base is not less than the amount required by Section 6.17.3 of the Loan
Agreement.]

 

This Reallocation Request is executed on ______________________________.

 



LITHIA MOTORS, INC.

 

 

By:                                                       

Name: _____________________

Title: ______________________

 



 

 

 

 

 

Page 46- SECOND AMENDMENT TO LOAN AGREEMENT